Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (US PG Publication 2014/0288370) in view of Paavola (EP 1 164 800).

Regarding Claim 1, Jungbauer (US PG Publication 2014/0288370) discloses a deflection (deflects laterally incident beams of light in an axial direction [0032]) prism assembly (The prism 11 [0032]) for an endoscope (endoscope Fig. 1) having a lateral viewing direction (laterally incident beams of light [0032]) the deflection prism assembly comprising:
a prism holder (prism holder 13 [0032]);
and 5a deflection prism which is received in the prism holder (prism 11 held by prism holder 13 [0032]);
the prism holder comprises an adjustment component (prism holder 13 [0032] is also the adjustment component because it fixes the position of the prism in the endoscope shaft);
and 10the adjustment component provides a stop for the deflection prism in an axial direction (prism 11 rests on and is stopped by prism holder 13, Fig. 1).
	Jungbauer does not explicitly disclose, but Paavola (EP 1 164 800) teaches 
wherein the prism is formed of a glass (prism glass [0003]; although the material of the prism is described for the prior art, Examiner understands that prisms are regularly made of glass);
	the prism holder comprises a reception component (prism housing 2 [0011]) and an adjustment component (fastening element 9 [0013]), the reception component being formed of a ceramic (material ceramic [0011]) and the adjustment component being formed of a metal (material of fastening element 9 is metal [0014]);
	and 10the prism is attached to the reception component (prism 30 attached to housing 2 [0011]).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].

	Regarding Claim 6, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 1, wherein the deflection prism (prism 11) comprises a light outlet face (face near sensor module 20, Fig. 1) and an opposite light inlet face (face near lens 12, Fig. 1) arranged diagonally relative to the light outlet face (half trapezoid with oblique inlet face, Fig. 1), a lateral face extending between the light outlet face and the light inlet face (outer surface near outer jacket tube 3, Fig. 1), wherein the prism holder receives the deflection prism (prism 11 held by prism holder 13 [0032]) such that the prism holder only surrounds the lateral face of the 30deflection prism in certain regions (surrounds in the region near sensor, Fig. 1).

	Regarding Claim 7, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 1, wherein the prism is a deflection prism (prism 11 deflects laterally incident beams of light in an axial direction [0032]).
Jungbauer does not explicitly disclose, but Paavola (EP 1 164 800) teaches wherein the prism is exclusively attached to the reception component (prism 30 is exclusively touched attached to prism housing 2, and not to fastening element 9, Fig. 2).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].

	Regarding Claim 10, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 1.
Jungbauer does not explicitly disclose, but Paavola (EP 1 164 800) teaches wherein the reception component is attached to the adjustment component (front surfaces 27a, 27b of the fastening element 9 are slid along the housing margins 12a, 12b. Thereafter the fastening element 9 is glued (to the prism holder 2) [0014]).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].

	Regarding Claim 11, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 10.
Jungbauer does not explicitly disclose, but Paavola (EP 1 164 800) teaches wherein the reception component is attached to the adjustment component with an adhesive (front surfaces 27a, 27b of the fastening element 9 are slid along the housing margins 12a, 12b. Thereafter the fastening element 9 is glued (to the prism holder 2) [0014]).10
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].

	Regarding Claim 12, Jungbauer (US PG Publication 2014/0288370) discloses an endoscope having a lateral viewing direction (endoscope Fig. 1), the endoscope comprising:
	a shaft configured to be inserted into a subject (endoscope Fig. 1);
	and the deflection prism assembly according to Claim 1 disposed on the shaft (grounds in Claim 1).15

Regarding Claim 13, Jungbauer (US PG Publication 2014/0288370) discloses a method for assembling the deflection prism assembly according to Claim 1 (Grounds in Claim 1), the method comprising: 
attaching the adjustment component to an optical system of the endoscope (prism holder 13 plugged on sensor module 20, Fig. 1, [0033]), 
inserting the deflection prism into the prism holder (prism 11 is held by a prism holder 13 [0032], Fig. 1), axially aligning the deflection prism (the prism, the mirror and other lenses are aligned with respect to each other in the optical path in front of the sensor [0026]) by bringing the deflection prism to rest on the stop of the adjustment component (prism 11 is held by a prism holder 13 [0032], Fig. 1).
Jungbauer does not explicitly disclose, but Paavola (EP 1 164 800) teaches fitting the reception component onto the adjustment component (the front surfaces 27a, 27b of the fastening element 9 are slid along the housing margins 12a, 12b of the prism housing [0014]) and attaching the reception component to the adjustment component (fastening element 9 is glued to prism housing [0014], Fig. 2), and attaching the deflection prism to the reception component (prism 30 is coupled to the prism housing 2 [0011]).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].

Claims 2-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (US PG Publication 2014/0288370) in view of Paavola (EP 1 164 800), Akita (JP 2000094284 A), and Reasons (US Patent 4,328,185).

	Regarding Claim 2, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 1, wherein the prism is a deflection prism (prism 11 deflects laterally incident beams of light in an axial direction [0032]).
Jungbauer does not explicitly disclose, but Akita (JP 2000094284 A) teaches further comprising at least one electrical heating element for heating the prism assembly (prism holder is heated, Pp. 7 second to last paragraph), the at least one heating element being on the reception 15component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches heating element being disposed in or on the 15component (resistive heating element mounted on top and bottom of housing, Column 19 lines 5-10).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Jungbauer to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20). 

Regarding Claim 3, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 2.
Jungbauer does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the heating element runs at least in sections at the reception component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches electrical heating element within the component (resistive heating element mounted on top and bottom of housing, Column 19 lines 5-10).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Jungbauer to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20).

	Regarding Claim 4, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 2.
Jungbauer does not explicitly disclose, but Akita (JP 2000094284 A) teaches further 20comprising at least one heating element disposed in or on the reception component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches wherein the heating element includes a temperature sensor (thermistor adjacent each resistive heating element, Column 19 lines 1-20).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Jungbauer to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20). 

	Regarding Claim 8, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 7, wherein the prism is a deflection prism (prism 11 deflects laterally incident beams of light in an axial direction [0032]).
Jungbauer does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the prism is attached to the reception component with an adhesive (prism is bonded to holder with thermoplastic adhesive, Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to bond the prism of Jungbauer to its holder using an adhesive because Akita teaches the prism can be fixed to the reference surface with high accuracy without tilting, until it is solidified, so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts. 

	Regarding Claim 9, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 8, wherein the prism is a deflection prism (prism 11 deflects laterally incident beams of light in an axial direction [0032]).
Jungbauer does not explicitly disclose, but Paavola (EP 1 164 800) teaches wherein at least one gap is disposed between the prism and the reception component, the at least one gap having a gap width such that no portion of 5the prism contacts with the reception component (gap between prism 30 and holder 2, Fig. 2).
Jungbauer does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the gap is an adhesive gap (prism is bonded to holder with thermoplastic adhesive, Claim 1).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].
It would have been obvious to one of ordinary skill in the art before the application was filed to bond the prism of Jungbauer to its holder using an adhesive because Akita teaches the prism can be fixed to the reference surface with high accuracy without tilting, until it is solidified, so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts. 

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jungbauer (US PG Publication 2014/0288370) in view of Paavola (EP 1 164 800) and JP-H0635301-Y2.

	Regarding Claim 5, Jungbauer (US PG Publication 2014/0288370) discloses the deflection prism assembly according to Claim 1, wherein the optic is a deflection prism (prism 11 deflects laterally incident beams of light in an axial direction [0032]).
Jungbauer does not explicitly disclose, but JP-H0635301-Y2 teaches wherein the adjustment component (holder base 3a, translation Page 2, sixth full paragraph) is configured to provide reference points (recesses 3c, translation Page 2, sixth full paragraph) for radial alignment of the optic (protrusion 2b of a plate 2 is fitted into a peripheral edge of an upper surface of the holder base 3a. A plurality of fitting recesses 3c for positioning 2 are formed, translation Page 2, sixth full paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to devise the prism and holder of Jungbauer with protrusions and grooves for alignment because JP-H0635301-Y2 teaches that the mating of the protrusions and grooves serves to prevent rotation between the optic and the holder, erroneous assembly of the optic is prevented, and assembly is simplified (translation Pp. 3 paragraph (G)). 

Regarding Claim 14, Jungbauer (US PG Publication 2014/0288370) discloses the method according to Claim 13, further comprising radially aligning the deflection prism (optical components, for example the meniscus lens, the prism, the mirror and other lenses are aligned with respect to each other [0026]; prism 11 is held by a prism holder 13 [0032]).
Jungbauer does not explicitly disclose, but JP-H0635301-Y2 teaches radially aligning the optic (plate 2 is fitted, translation Page 2, sixth full paragraph) with an adjustment device (fitting recesses 3c, translation Page 2, sixth full paragraph) by positioning the adjustment device on the optic assembly (protrusion 2b of a plate 2 is fitted into a peripheral edge of an upper surface of the holder base 3a. A plurality of fitting recesses 3c for positioning 2 are formed, translation Page 2, sixth full paragraph) to interact with reference points (fitting recesses 3c, translation Page 2, sixth full paragraph) of the adjustment component (holder base 3a, translation Page 2, sixth full paragraph) and to lie in contact with at least three regions (four protrusions 2b, translation Page 2, sixth full paragraph) of the lateral face (outside of, Fig. 1) of the optic (a nameplate 2, translation Page 2, sixth full paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to devise the prism and holder of Jungbauer with protrusions and grooves for alignment because JP-H0635301-Y2 teaches that the mating of the protrusions and grooves serves to prevent rotation between the optic and the holder, erroneous assembly of the optic is prevented, and assembly is simplified (translation Pp. 3 paragraph (G)). 


Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
Applicant argues on Pp. 7-8 that one of ordinary skill in the art would not be motivated to modify Jungbauer with Paavola because the prisms and prism holders serve different functions. This is not persuasive. The function of the prism being color splitting or light redirecting has no bearing on the heat dissipation or sensor alignment properties of the prism holder, thus the function of the prism does nothing to discourage one of ordinary skill in the art to modify the prism holder to achieve better heat dissipation. Applicant argues that the benefit of aligning the prim and sensor of Paavola is not applicable to Jungbauer because the sensor of Jungbauer is not in proximity with the prism of Jungbauer (Remarks Pp. 8). This is not persuasive because the prism holder of Jungbauer is plugged into the sensor of Jungbauer [0032]; therefore the proximity between the prism and sensor of Paavola and Jungbauer are analogous, and the benefit provided by Paavola is pertinent to Jungbauer. 
Applicant argues that modifying the prism holder of Jungbauer as suggested by Paavola would require the prism of Jungbauer to be replaced with a color splitting prism because of the specific structure of the holder of Paavola matches the prism of Paavola (Remarks Pp. 8). This is unpersuasive. The test of obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art, In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881; it does not involve combining their specific structures, In re Nievelt, 482 F.2d 965, 179. In this case, the specific structure of the holder of Paavola being shaped to hold the prism of Paavola is not the dispositive issue. Instead, the dispositive question is whether one of ordinary skill in the art would be motivated to form the prism holder of Jungbauer with a ceramic part and a metal part, as taught by Paavola, for the benefit of improving the heat dissipation through the optical system and aligning the sensor with the prism. Paavola provides a teaching to motivate one of ordinary skill in the art to do so. This rebuttal applies to applicant’s remaining arguments on Pp. 9-10.
	For these reasons, Applicant’s arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120078049-A1 – reference points
US-20070273986-A1 – grooves/notches
US-20040070820-A1 - endoscope
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./SHADAN E HAGHANI/

/SHADAN E HAGHANI/Examiner, Art Unit 2485